DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/31/2021 have been fully considered but they are not persuasive.
Regarding the drawings, applicant asserts the terms in the claims are “broader terms than those used in the specification”.  Examiner has now submitted 112b rejections with questions regarding the difference in scope between the disclosed terms and the claimed terms.  Examiner has NOT asked applicant to include part numbers in the claims; examiner has asked which part number correlates to the terms claimed by applicant.  Applicant asserts “request to use the same part names in the claims as in the specification” is improper.  Examiner notes that the specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Examiner notes that “the use of a confusing variety of terms for the same thing should not be permitted”.  Applicant seems to assert a right to “use a confusing variety of terms for the same thing”, which applicant does not have.
Applicant refuses to correlate parts of the claim language with parts in the drawings or parts in the specification.  All drawing objections are maintained.  112b rejections are included for all parts because applicant seems to argue the claimed terms are “broader” than the disclosed terms.
Regarding 112b rejections: 
Applicant acknowledges part 70 is in the embodiment mentioned by examiner.  Therefore, examiner contends that applicant has elected by original presentation only the embodiment of figures 5-7d.
particular “configuration”, applicant must claim the structure of the configuration.  
Applicant has not provided “explanation of the movable element”.  
Regarding “stop element 70”, applicant is insufficient in his explanation.  Applicant should refer to the function of the stop element preventing the rotation of pin 20 into surface 26, as best shown in figures 7c and 7d.
Some of applicant’s amendments have assisted the 112b rejections, others have rendered more rejections.
Regarding 102 rejections: 
Applicant seems to assert examiner has not given “patentable weight to claim elements preceded by adapted to or configured to”.  This is false.  Examiner HAS in fact treated these claim elements.  The use of italics is to show applicant what phrases are considered as intended function.  Applicant is reminded that the use of intended use phrases does NOT claim structure, but ONLY claims function or capability, these phrases do not require that the claims have the structure claimed.  Examiner is more explicit in the treatment of the intended use language in the rejection below, and will not repeat arguments regarding intended function in “response to arguments”.
Applicant asserts the length of body 11 is “parallel” to the longitudinal axis of arm 1.  This is incorrect; they are perpendicular, best shown in figure 1.
Applicant seems to equate “plunger” and “piston”, this is not appropriate.  A plunger does not require a fluid seal; a piston does.  Further, a plunger does NOT have a pivot point between the head 
Applicant argues the plunger 38 does not slide based on the rotation of the movable element.  Examiner notes that applicant claims the RELATIVE rotation between movable and stationary elements; Blom does disclose this RELATIVE rotation, otherwise the cam 7 would not rotate, and no reciprocal motion would take place in Blom.  Applicant is incorrect.
Applicant argues the function of shaft 7 within slot 34.  Applicant’s claimed structure is “plunger includes at least one elongated slot having a pair of opposite ends”.  Examiner notes that Blom has this structure.  “Stop element being inserted through said …slot”, which examiner notes occurs in Blom figure 2.  Therefore, examiner contends that Blom performs the function that this structure performs.
Applicant again argues the intended use phrases are not shown in the prior art; examiner again notes that the structure claimed by applicant is shown in the prior art, and therefore performs the function of the structure claimed.  Regarding “configured to" language, examiner notes that while the claim language means that it should be able in structure to perform the function, it does not require the disclosed structure.  Examiner notes that "configured to" language does not read in structural claim language.  Only when applicant claims the structure of the configuration will the structure of the configuration be considered.  Please see MPEP 2114.  




Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):  
-“fixed element” and “movable element” of claim 51 in the elected embodiment of figures 5-7d, but are not shown in the drawings.  If these terms are equivalent to a numbered part, please utilize the part name with the number in the figures.
-“movable element includes one working chamber” of claim 51.
-the “configuration” that “locks the sliding thereof” of the stop element of claim 51.
- the “configuration” to abut opposite ends of claim 51.
-the “counteracting biasing member” of claim 53.  If this terms are equivalent to a numbered part, please utilize the part name with the number in the figures.
-“stop element spaced apart from an end of the elongated slot” of claim 53.  Examiner notes that the last 5 lines from claim 53 are not present in the specification or the drawings.  Examiner suggests removal of this claim language.
-“plate shaped element including a cam follower means” of claim 55.  No separate “cam follower means” is shown or disclosed.  Examiner believes the “cam follower means” is a surface of the “plate shaped element”.  If, so claim amendments would fix this issue.
-“cam follower include an operative face”.  Examiner notes that no “cam follower” is shown, and notes that the “operative face” is part of the plate shaped element.  Examiner suggests claim amendments to fix this issue.
-“one of said fixed element or said movable element includes a pin defining said first longitudinal axis, which includes said cam” of claim 57.  Examiner notes that the scope of the term 
-“hydraulic damping system” of claim 58.  Examiner notes that applicant later states that this “system” is the fluid in the existing working chamber with piston; applicant has NOT shown a separate hydraulic damping system.  Examiner suggests claim amendments to fix this issue.
-Figure 7b has plate shaped element 32 and cylinder element 31 are pointing to the same part.  Examiner notes that the arrow for cylinder element 31 is improper.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 51:
-applicant claims the closing element and the stationary support structure as intended use for the hinge to rotatably connect.  Therefore, any recitation of these parts, or the position of these parts, will be considered intended use.  This includes “adapted to be anchored to…”, as well as “corresponding to one of the at least one closing position…”.
-applicant claims “fixed element” and “movable element”, which are not used in the figures.  Examiner assumes that “fixed element” is identical in scope to “hinge body” 10.  Examiner is unsure what part the “movable element” is.   Applicant asserts a difference in scope; examiner is unsure what the difference is.
-applicant claims “one of said fixed element or said movable element includes at least one working chamber”.  Examiner notes that applicant’s claim language states that the working chamber is on either of the fixed or movable element, and therefore applicant must have support for the working chamber being present on both.  Examiner notes that applicant’s specification only discloses the 
-applicant claims “plunger being operatively coupled to the other one of the fixed element or said movable element so that the sliding of the fixed element corresponds to the rotation of the movable element”.  Examiner notes that this necessarily requires the use of a cam as the movable body, that is only claimed in claim 55.  
-applicant claims “to limit the sliding thereof at a said first or second end stroke position”.  Examiner has contended that the prior art reads on the structure claimed by applicant, therefore the device of the prior art performs this function claimed.  

Regarding claim 53: 
-applicant claims “counteracting biasing member”, which is not a term included in the specification.  Examiner assumes this term is equivalent to the disclosed “spiral spring 40”.  Examiner is unsure of the difference in scope in these terms; applicant contends these are different in scope.

Regarding claim 56:
-applicant claims the cam is “configured to interact with said operative face” in only certain positions.  Examiner notes that the plate shaped element engages the cam at every position of the cam 21.  Examiner is unsure what structure applicant is further limiting by this intended function claim.  Is applicant claiming the structure of the faces of the cam 21?

Regarding claim 58:
-applicant includes the use of “a hydraulic damping means”.  Examiner notes that applicant does not in fact include a “hydraulic damping means”.  Examiner notes that the working chamber and the 

Regarding claim 59:
-applicant claims “hydraulic damping means includes a working fluid in said at least one working chamber”.  Applicant discloses a working fluid that is within the working chamber and is moved by the plunger, and that this combination of part may be considered a “hydraulic damping means”.  However, these parts are not separate from a different “hydraulic damping means”.  Examiner assumes applicant intends “wherein said working chamber contains a working fluid”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 51-59 are rejected under 35 U.S.C. 102a1 as being anticipated by 3137888 Blom.
Regarding claim 51, Blom discloses a hinge for rotatable movement of a closing element between at least one closing position and at least one opening position (applicant does not seem to disagree this is shown; closing element is the “door” which can be in open and closed positions), the closing element being adapted to be anchored to a stationary support structure (adapted by having pin 1, figure 1), the hinge comprising: 
a fixed element 11 adapted to be anchored to the stationary support structure (capable of being mounted to the door frame, column 1, line 14); and 
adapted to be anchored to the closing element (capable of being mounted to the door, column1, line 14), said fixed element 11 and said movable element 1 being coupled to each other, the movable element being rotatable with respect to the fixed element around a first longitudinal axis (fixed element 11 rotates along movable element 1, which is a pivot pin, and the door rotates around the axis of pin 1), 
wherein said fixed element includes at least one working chamber (empty areas of figures 1 and 2) defining a second longitudinal axis (perpendicular to axis of movable element 1), said at least one working chamber including at least one plunger (head 38 and two legs 25 and 26), caused to slide by a cam 16 (spade shaped, best shown in figure 3) comprised in said movable element 11, along said second longitudinal axis between a first end-stroke position, corresponding to one of the at least one closing position or the at least one opening position (the linear position of the plunger changes as the door rotates), and a second end-stroke position, corresponding to the other one of the at least one closing position or the at least one opening position (the linear position of the plunger changes as the door rotates), said at least one plunger 38 being operatively coupled to the movable element 1 (using plate shaped element 21 with slot 34) so that the sliding of the fixed element 11 corresponds to the rotation of the movable element 1 (because of the shape of the cam 7), 
wherein said at least one working chamber (hollow space) includes at least one stop element 15 that interacts with said at least one plunger (within slot 34, figure 2) to limit the sliding thereof at said first or said second end-stroke position (pin is within the slot, meeting the structure as disclosed by applicant, therefore Blom discloses the function), so as to correspondingly limit the rotation of the closing element at the at least one closing position or at least one opening position (examiner notes that the structure as claimed by applicant is met by Blom, and therefore is capable of performing the function.  Should applicant still insist that the function is not shown, applicant is invited to claim the structure that performs the function), 
to abut against at least one of said opposite ends as soon as said at least one plunger reaches at least one of said first or said second end stroke positions (pin 1 abuts end of the slot 34 in figure 2), and 
wherein said at least one plunger 38 comprises at least one plate-shaped element 21 which includes said at least one elongated slot 34.
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the intended use is met in the prior art.

Regarding claim 52, Blom discloses the hinge according to claim 51, wherein said at least one elongated slot 34 defines the stroke of said at least one plunger, said at least one stop element 15 being abutting against one of said opposite ends (figure 2) as soon as said at least one plunger reaches one of said first or said second end stroke position and abutting against the other one of said opposite ends once said at least one plunger reaches the other one of said first or said second end stroke position.  


    PNG
    media_image1.png
    496
    475
    media_image1.png
    Greyscale
Regarding claim 53, Blom discloses the hinge according to claim 51, further comprising a counteracting biasing member (spring 49) movable between a minimum compression position and a maximum compression position to act on said at least one plunger 38, wherein, when said counteracting biasing member 49 is in said minimum compression position (figure 2), the closing element is in one of the at least one closing position or the at least one opening position, wherein, when said counteracting biasing member 49 is in said maximum compression position, the closing element is in the other one of the at least one closing position or the at least one opening position, and 
wherein said counteracting biasing member 49, said at least one stop element 15, and said at least one elongated slot 34 are arranged so that, when said counteracting biasing member is in the maximum compression position, said at least one stop engages one of the opposite ends of said at least one elongated slot (figure 2), and when said counteracting biasing member is in the minimum compression position (at the other end of the slot), said at least one stop element engages another one of the opposite ends of said at least one elongated slot.  

Regarding claim 54, Blom discloses the hinge according to claim 53, wherein said at least one plunger 38 includes a cylinder 26 slidably inserted into said at least one working chamber (hollow area), said at least one plate-shaped element 21 being integrally coupled to said cylinder 26.

that interacts with said cam (as shown in Blom, because two cams that do not engage do not function).

Regarding claim 56, Blom discloses the hinge according to claim 55, wherein said cam follower 35 include an operative face (outer surface of roller), said cam 16 including a first working surface (notch in figure 2) configured to interact with said operative face when the closing element is in said one of the at least one closing position or the at least one opening position and a second working surface (second divot 18, figure 2) configured to interact with said operative face when the closing element is in said other one of the at least one closing position or the at least one opening position, 
said cam 16 further including a damping portion (spade shape section with point, figure 2) configured to come into contact with said operative face upon any further rotation of said cam.

Regarding claim 57, Blom discloses the hinge according to claim 55, wherein the movable element includes a pin 1 defining said first longitudinal axis, which includes said cam 16.  Examiner notes that this claim merely gives another name to the “movable element” as “pin”, please see 112b rejection above.

Regarding claim 58, Blom discloses the hinge according to claim 54, further comprising a hydraulic damping means 42 adapted to damp the rotation of the closing element during opening or closing.

Regarding claim 59, Blom discloses the hinge according to the claim 58, as best understood, wherein said hydraulic damping means includes a working fluid (oil) entirely contained in said cylinder.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/               Primary Examiner, Art Unit 3677